 



Exhibit 10.1
AMENDMENT TO THE
RADYNE CORPORATION
2000 LONG-TERM INCENTIVE PLAN
     Radyne Corporation (the “Company”) previously approved and adopted the
Radyne Corporation 2000 Long-Term Incentive Plan (the “Plan”) to promote the
success and enhance the value of the Company by linking the personal interests
of the Plan’s participants to those of the Company’s stockholders and by
providing such individuals with an incentive for outstanding performance in
order to help grow the Company and to generate superior returns to shareholders
of the Company. By this instrument, the Company desires to amend the Plan to
make certain changes consistent with the Company’s desire to comply with certain
institutional shareholder initiatives.
     1. Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Plan.
     2. The effective date of this amendment to the Plan shall be June 7, 2006.
     3. Section 4.3(d) is amended and restated as follows:
          (d) Determine the terms and conditions of any Award granted under the
Plan including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines; provided, however, that (i) the
Committee will not have the authority to accelerate the vesting, or waive the
forfeiture, of any Performance-Based Awards, and (ii) the Committee will not
have the authority to reprice previously granted Options;
     4. Section 5.2 is amended and restated as follows:
          5.2 LAPSED OR ASSUMED AWARDS. To the extent that an Award terminates,
expires, or lapses for any reason, any shares of Stock subject to the Award will
again be available for the grant of an Award pursuant to the Plan. Additionally,
to the maximum extent permitted by applicable law or any securities exchange
rule, shares of Stock issued in assumption of, or in substitution for, any
outstanding awards of any entity acquired in any form of combination by the
Company or any Subsidiary shall not be counted against shares of Stock available
for grant pursuant to this Plan. However, for avoidance of doubt, the exercise
of a stock-settled SAR or net-cashless exercise of an Option (or a portion
thereof) will reduce the number of shares of Stock available for issuance
hereunder by the entire number of shares of Stock subject to that SAR or Option
(or applicable portion thereof), even though a smaller number of shares of Stock
will be issued upon such

 



--------------------------------------------------------------------------------



 



an exercise. Also, shares of Stock tendered to pay the exercise price of an
Option or to satisfy a tax withholding obligation arising in connection with an
Award will not become available for grant or sale under the Plan.
     5. Section 7.1(a) is amended and restated as follows:
          (a) EXERCISE PRICE. The exercise price per share of Stock under an
Option will be determined by the Committee and set forth in the Award Agreement;
provided that the exercise price for any Option will not be less than the Fair
Market Value as of the date of grant.
     6. Section 13.2 is deleted and is intentionally left blank.
     7. Section 15.1 is amended and restated as follows:
          15.1 AMENDMENT, MODIFICATION AND TERMINATION. With the approval of the
Board, at any time and from time to time, the Committee may terminate, amend or
modify the Plan; provided, however, that the Company must obtain stockholder
approval of any Plan amendment (i) to the extent necessary and desirable to
comply with any applicable law, regulation, or stock exchange rule in such a
manner and to such a degree as required, or (ii) that permits the Committee to
reprice previously granted Options.
     8. This Amendment shall amend only the provisions of the Plan as set forth
herein.
Those provisions of the Plan not expressly amended hereby shall be considered in
full force and effect.
     The Company has caused this Amendment to be signed by its duly authorized
representative.

     
 
  RADYNE CORPORATION
 
   
 
  By:    /s/ Malcolm C. Persen                                         
 
  Its:    Chief Financial Officer                                        

 